Exhibit 10.72


CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT (this “Agreement”) is entered into this  5th 
day of  February, 2007 (the “Effective Date”) between Simon G. Bell (“Employee”)
and AMERICAN ECOLOGY CORPORATION, a Delaware corporation (the “Company”).  This
Agreement is intended to provide Employee with the compensation and benefits
described herein upon the occurrence of specific events following a change of
control of the ownership of the Company (defined as “Change of
Control”).  Certain capitalized terms used in this Agreement are defined in
Article 6.
 
R E C I T A L S:
 
WHEREAS, it is expected that the Company from time to time may consider or may
be presented with the need to consider the possibility of an acquisition by
another company or other change in control of the ownership of the Company.  The
Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Employee and can cause the Employee to
consider alternative employment opportunities or be influenced by the impact of
such possible change in control on Employee’s personal circumstances.  The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Employee, notwithstanding the possibility or occurrence of a
Change of Control of the Company; and

 
WHEREAS, the Board believes that it is in the best interests of the Company and
its shareholders to provide Employee with an incentive to continue his or her
employment and to motivate Employee to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

 
NOW, THEREFORE, the Company and Employee hereby agree as follows:


Article 1.                      EMPLOYMENT BY THE COMPANY.


1.1           Effect of Agreement.  This Agreement shall commence on the
Effective Date and shall remain in full force and effect so long as Employee is
employed by Company.


1.2           “At-Will” Employment.  The Company and Employee each agree and
acknowledge that Employee is employed by the Company as an “at-will” employee
and that either Employee or the Company has the right at any time to terminate
Employee’s employment with the Company, with or without cause or advance notice,
for any reason or for no reason.  The Company and Employee wish to set forth the
compensation and benefits which Employee shall be entitled to receive in the
event that Employee’s employment with the Company terminates under the
circumstances described in Article 3 below.


1.3           Consideration.  The duties and obligations of the Company to
Employee under this Agreement shall be in consideration for Employee’s past
services to the Company, Employee’s continued employment with the Company and
Employee’s execution of the general waiver and release described in Section
5.2.  The Company and Employee agree that Employee’s execution of the general
waiver and release described in Section 5.2 is a precondition to Employee’s
entitlement to the receipt of benefits under this Agreement and that these
benefits shall not be earned unless all such conditions have been satisfied
through the scheduled date of payment.  The Company hereby declares that it has
relied upon Employee’s commitments under this Agreement to comply with the
requirements of Article 5, and would not have been induced to enter into this
Agreement or to execute this Agreement in the absence of such commitments.
 
1

--------------------------------------------------------------------------------



 
Article 2.                      PAYMENT UPON CHANGE OF CONTROL.


Upon a Change of Control of the Company, Employee shall receive an amount equal
to 100% of Employee’s then current Base Salary.  Such payment shall be paid in a
single lump-sum payment, within forty-five (45) days following the date of the
Change of Control.


Article 3.                      TERMINATION EVENTS.


3.1           Involuntary Termination Upon or Following Change of Control.  In
the event Employee’s employment with the Company or one of its subsidiaries is
involuntarily terminated at any time by the Company without Cause either (i) at
the time of or within twelve (12) months following the occurrence of a Change of
Control, or (ii) at any time prior to a Change of Control, if such termination
is at the request of an “Acquiror,” then such termination of employment will be
a Termination Event and the Company shall pay Employee the compensation and
benefits described in Article 3.  In addition, the Company shall pay Employee
the Accrued Obligations.  An “Acquiror” is either a person or a member of a
group of related persons representing such group that in either case obtains
effective control of the Company in a transaction or a group of related
transactions constituting the Change of Control.


3.2           Involuntary Termination for Cause.  In the event Employee’s
employment with the Company or one of its subsidiaries is involuntarily
terminated by the Company for Cause at any time, then such termination of
employment will not be a Termination Event, Employee will not be entitled to
receive any payments or benefits under the provisions of this Agreement, and the
Company will cease paying compensation or providing benefits to Employee as of
Employee’s termination date.  In addition, in the event of termination for
Cause, Employee shall immediately and automatically forfeit all vested and
unvested Stock Options and all unvested shares of Restricted Stock, if any.


 
3.3           Voluntary Termination.  Employee may voluntarily terminate his or
her employment with the Company and/or its subsidiaries at any time.  In the
event (i) Employee voluntarily terminates his or her employment for any reason,
or (ii) Employee’s employment terminates on account of either death or physical
or mental disability, then such termination of employment will not be a
Termination Event, Employee will not be entitled to receive any payments or
benefits under the provisions of this Agreement, and the Company will cease
paying compensation or providing benefits to Employee as of the Employee’s
termination date; provided, however, that pursuant to Company policy, the
Employee’s health benefits shall extend to the last day of the calendar month in
which employment termination occurs; and provided, further, that the Company
shall pay Employee (or his or her estate or personal representative, in the
event of Employee’s death) the Accrued Obligations.


Article 4.                      COMPENSATION AND BENEFITS PAYABLE.
 
4.1           Right to Benefits.  If a Termination Event occurs, Employee shall
be entitled to receive the benefits described in this Agreement so long as
Employee complies with the conditions set forth in Article 5. If a Termination
Event does not occur, Employee shall not be entitled to receive any benefits
described in this Agreement, except as otherwise specifically set forth herein.
 
4.2           MIP Bonus; Accrued Obligations.  Upon the occurrence of a
Termination Event, Employee shall receive his or her pro rata portion (based on
the number of calendar months or portion thereof elapsed during the year as of
the date of the Termination Event) of that year’s target/base bonus amount under
the Company’s Management Incentive Plan, accrued as of the date of the
Termination Event, if any, less any applicable withholding of federal, state or
local taxes.  Such MIP bonus payment, if any, shall be paid in a single,
lump-sum payment, within forty-five (45) days following the date of the
Termination Event, subject to the limitations set forth in Section 4.6, if
applicable.  Employee shall also be entitled to receive payment of the Accrued
Obligations.
 
4.3           Health Insurance Coverage.  Following the occurrence of a
Termination Event, Employee shall be entitled, at the Company’s expense, to
continue to receive the health insurance coverage to which Employee and his or
her dependents were entitled as of the date of the Termination Event and for a
period of twelve (12) months thereafter.
 
2

--------------------------------------------------------------------------------


 
4.4           Equity Award Acceleration.


(a)           Employee’s stock options, if any, which are outstanding as of the
date of the Termination Event (the “Stock Options”) shall become fully (100%)
vested upon the occurrence of the Termination Event.  The maximum period of time
during which the Stock Options shall remain exercisable, and all other terms and
conditions of the Stock Options, shall be as specified in the relevant Stock
Option agreements and relevant stock plans under which the Stock Options were
granted.


(b)           Employee’s restricted stock awards, if any, that are outstanding
as of the date of the Termination Event (“Restricted Stock”) shall become fully
vested and free from any contractual rights of the Company to repurchase or
otherwise reacquire the Restricted Stock as a result of Employee’s termination
of employment.  Certificates representing all shares of Restricted Stock which
have not yet been delivered to Employee or his designee (whether because the
shares are uncertificated or subject to joint escrow instructions or otherwise)
shall be promptly delivered to Employee or his or her designee upon the
occurrence of a Termination Event.


4.5           Mitigation.  Except as otherwise specifically provided herein,
Employee shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer or by retirement benefits after the date of the Termination Event, or
otherwise.
 
4.6          Compliance with Section 409A.  In the event that (i) one or more
payments of compensation or benefits received or to be received by Employee
pursuant to this Agreement (“Agreement Payment”) would constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) Employee is deemed at the time of such termination
of employment to be a “specified employee” under Section 409A(a)(2)(B)(i) of the
Code, then such Agreement Payment shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Employee’s “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) with the Company or (ii)
such earlier time permitted under Section 409A of the Code and the regulations
or other authority promulgated thereunder; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee under Section 409A of the Code, including (without limitation) the
additional twenty percent (20%) tax for which Employee would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral.  During
any period in which an Agreement Payment to Employee is deferred pursuant to the
foregoing, Employee shall be entitled to interest on the deferred Agreement
Payment at a per annum rate equal to the highest rate of interest applicable to
six (6)-month non-callable certificates of deposit with daily compounding
offered by the following institutions: Citibank N.A., Wells Fargo Bank, N.A. or
Bank of America, on the date of such separation from service.  Upon the
expiration of the applicable deferral period, any Agreement Payment which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or his
or her beneficiary in one lump sum, including all accrued interest.


Article 5.                      LIMITATIONS AND CONDITIONS ON BENEFITS.


5.1           Reduction in Payments and Benefits; Withholding Taxes.  The
benefits provided under this Agreement are in lieu of any benefit provided under
any other severance plan, program or arrangement of the Company in effect at the
time of a Termination Event.  The Company shall withhold appropriate federal,
state or local income, employment and other applicable taxes from any payments
hereunder.


5.2           Employee Release Prior to Receipt of Benefits. Upon the occurrence
of a Termination Event, and prior to the receipt of any benefits hereunder,
Employee shall, as of the date of a Termination Event, execute an employee
release in the form attached hereto as Exhibit A.  Such employee release shall
specifically relate to all of Employee’s rights and claims in existence at the
time of such execution relating to Employee’s employment with the Company, but
shall not include (i) Employee’s rights under this Agreement; (ii) Employee’s
rights under any employee benefit plan sponsored by the Company; or (iii)
Employee’s rights to indemnification under the Company’s charter, bylaws or
other governing instruments or under any agreement addressing such subject
matter between Employee and the Company.  It is understood that Employee has
twenty-one (21) days to consider whether to execute such employee release and
Employee may revoke such employee release within seven (7) business days after
execution of such employee release. In the event Employee does not execute such
employee release within the twenty-one (21) day period, or if Employee revokes
such employee release within the seven (7) business day period, no benefits
shall be payable under this Agreement and this Agreement shall be null and
void.  Nothing in this Agreement shall limit the scope or time of applicability
of such employee release once it is executed and not timely revoked.
 
3

--------------------------------------------------------------------------------



 
5.3           Amendment or Termination of This Agreement. This Agreement may be
changed or terminated only upon the mutual written consent of the Company and
Employee; provided, however, that only prior to the period commencing three (3)
months before the occurrence of a Change of Control, the Company may
unilaterally terminate this Agreement following eighteen (18) months’ prior
written notice to Employee. The written consent of the Company to a change or
termination of this Agreement must be signed by an authorized officer of the
Company, after such change or termination has been approved by the Company’s
Board of Directors or the Compensation Committee of the Company’s Board of
Directors.


5.3           Non-Alienation of Benefits.  No benefit hereunder shall be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to do so shall be void.


Article 6.                      OTHER RIGHTS AND BENEFITS NOT AFFECTED.
 
6.1           Nonexclusivity. Nothing in the Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or any other plans, programs, policies or practices provided by the Company and
for which Employee may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Employee may have under any Stock Option,
Restricted Stock or other agreements with the Company; provided, however, any
benefits provided hereunder shall be in lieu of any other severance benefits to
which Employee may otherwise be entitled, including without limitation, under
any employment contract or severance plan. Except as otherwise expressly
provided herein, amounts which are vested benefits or which Employee is
otherwise entitled to receive under any plan, policy, practice or program of the
Company at or subsequent to the date of a Termination Event shall be payable in
accordance with such plan, policy, practice or program.


6.2           Employment Status. This Agreement does not constitute a contract
of employment or impose on Employee any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Employee as an employee, (ii)
to change the status of Employee as an at-will employee, or (iii) to change the
Company’s policies regarding termination of employment.
 
Article 7.                      DEFINITIONS.
 
7.1           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:


(a)           “Accrued Obligations” shall include (i) any unpaid Base Salary
through the date of the Termination Event and any accrued personal time off
(“PTO”), in accordance with Company policy; (ii) any unpaid bonus earned with
respect to any fiscal year ending on or prior to the date of the Termination
Event; (iii) reimbursement for any un-reimbursed business expenses incurred
through the date of the Termination Event; and (iv) all other payments, benefits
or fringe benefits to which Employee may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant of the Company.


(b)           “Agreement” means this Change of Control Agreement.


(c)           “Base Salary” means Employee’s annual salary (excluding bonus, any
other incentive or other payments and stock option exercises) from the Company
at the time of the occurrence of the Change of Control or a Termination Event,
whichever is greater.
 
4

--------------------------------------------------------------------------------


 
(d)           “Cause” means misconduct, including but not limited to: (i)
conviction of any felony or any crime involving moral turpitude or dishonesty
which has a material adverse effect on the Company’s business or reputation;
(ii) repeated unexplained or unjustified absences from the Company; (iii)
refusal or willful failure to act in accordance with any specific lawful
direction or order of the Company or stated written policy of the Company which
has a material adverse effect on the Company’s business or reputation; (iv) a
material and willful violation of any state or federal law which if made public
would materially injure the business or reputation of the Company as reasonably
determined by the Board; (v) participation in a fraud or act of dishonesty
against the Company which has a material adverse effect on the Company’s
business or reputation; (vi) conduct by Employee which the Board determines
demonstrates gross unfitness to serve; or (vii) intentional, material violation
by Employee of any contract between Employee and the Company or any statutory
duty of Employee to the Company that is not corrected within thirty (30) days
after written notice to Employee thereof.  Whether or not the actions or
omissions of Employee constitute “Cause” within the meaning of this Agreement,
shall be decided by the Board based upon a reasonable good faith investigation
and determination.  Physical or mental disability shall not constitute “Cause.”


(e)           “Change of Control” means the occurrence of any of the following
events:


(i)           the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company's securities shall not constitute a corporate
reorganization;


(ii)           stockholder approval of the sale, transfer, or other disposition
of all or substantially all of the Company's assets;


(iii)           stockholder approval of a plan of liquidation; or


(iv)           any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company's then outstanding voting securities.  For purposes of this definition,
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act, but shall exclude (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
subsidiary and (y) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.


(e)           “Company” means American Ecology Corporation, and any of its
subsidiaries, and any successor thereto.


(f)           “Termination Event” means an involuntary termination of employment
described in Section 3.1. No other event shall be a Termination Event for
purposes of this Agreement.


7.2           Other Definitions.  Other capitalized terms used but not defined
in this Article 7 shall have the meanings given such terms in the body of this
Agreement.


Article 8.                      GENERAL PROVISIONS.
 
8.1           Notices.  Any notices provided hereunder must be in writing and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by telex or
facsimile) or the third day after mailing by first class mail, to the Company at
its primary office location and to Employee at Employee’s address as listed in
the Company’s payroll records. Any payments made by the Company to Employee
under the terms of this Agreement shall be delivered to Employee either in
person or at such address as listed in the Company’s payroll records.


8.2           Severability. It is the intent of the parties to this Agreement
that whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.
 
5

--------------------------------------------------------------------------------



 
8.3           Waiver.  If either party should waive any breach of any provisions
of this Agreement, that party shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.


8.4           Complete Agreement.  This Agreement, including Exhibit A,
constitutes the entire agreement between Employee and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. It is entered into without reliance on any promise or
representation other than those expressly contained herein.


8.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.


8.6           Headings.  The headings of the Articles and Sections hereof are
inserted for convenience only and shall neither be deemed to constitute a part
hereof nor to affect the meaning thereof.


8.7           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Employee may not delegate any of Employee’s duties hereunder and may
not assign any of Employee’s rights hereunder without the written consent of the
Company, which consent shall not be withheld unreasonably. Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the Company’s obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets, whether or not such successor executes and
delivers an assumption agreement referred to in the preceding sentence or
becomes bound by the terms of this Agreement by operation of law or otherwise.


8.8           Attorneys’ Fees.  If either party hereto brings any action to
enforce such party’s rights hereunder, the prevailing party in any such action
shall be entitled to recover such party’s reasonable attorneys’ fees and costs
incurred in connection with such action.


8.9           Arbitration.  In order to ensure rapid and economical resolution
of any dispute which may arise under this Agreement, Employee and the Company
agree that any and all disputes or controversies, arising from or regarding the
interpretation, performance, enforcement or termination of this Agreement shall
submitted to binding arbitration.  In the event the parties cannot agree on an
arbitrator, then the arbitrator shall be selected by the administrator of the
American Arbitration Association (“AAA”) office in Salt Lake City, Utah.  The
arbitrator shall be an attorney with at least 15 years’ experience in employment
law in Idaho.  Boise shall be the site of the arbitration.  All statutes of
limitation, which would otherwise be applicable, shall apply to any arbitration
proceeding hereunder.  Any issue about whether a controversy or claim is covered
by this Agreement shall be determined by the Arbitrator.  The arbitration shall
be conducted under the AAA Employment Dispute Resolution Rules then in
effect.  BY ENTERING INTO THIS AGREEMENT, THE COMPANY AND EMPLOYEE ACKNOWLEDGE
THAT THEY ARE WAIVING THEIR RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS
AGREEMENT.


8.10           Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of Idaho.


8.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Any signed counterpart
of this Agreement may be delivered by facsimile or other electronic transmission
with the same legal force and effect as delivery of an originally signed
document.


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Change of Control Agreement
on the day and year written above.



 
“Company”:
 
AMERICAN ECOLOGY CORPORATION,
     
a Delaware corporation
                     
By:  /s/ Stephen A. Romano
             
Print Name:  Stephen A. Romano
             
Title:  President and CEO
                 
“Employee”:
         
/s/ Simon G. Bell
     
Signature

 


 
Exhibit A:  Employee General Release
 
7

--------------------------------------------------------------------------------


Exhibit A


GENERAL RELEASE AND AGREEMENT
 
This General Release and Agreement (the “Agreement”) is made and entered into by
Simon G. Bell (“Employee”).  The Agreement is part of an agreement between
Employee and AMERICAN ECOLOGY CORPORATION (“AEC”) to terminate Employee’s
employment with AEC or one of its subsidiaries on terms that are satisfactory
both to AEC and to Employee. Therefore, Employee agrees as follows:
 
1.
Employee agrees to attend an Exit Interview on ___________, 20__ at which time
all company property and identification will be turned in and the appropriate
personnel documents will be executed.  Thereafter, Employee agrees to do such
other acts as may be reasonably requested by AEC in order to effectuate the
terms of this Agreement. Employee agrees to remove all personal effects from his
current office within seven days of signing this Agreement and in any event not
later than __________, 20__.

 
2.
Employee agrees not to make any public statement or statements to the press
concerning AEC, its business objectives, its management practices, or other
sensitive information without first receiving AEC’s written approval. Employee
further agrees to take no action which would cause AEC or its employees or
agents any embarrassment or humiliation or otherwise cause or contribute to
AEC’s or any such person’s being held in disrepute by the general public or
AEC’s employees, clients, or customers.

 
3.
Employee, on behalf of Employee’s heirs, estate, executors, administrators,
successors and assigns does fully release, discharge, and agree to hold harmless
AEC, its officers, directors, agents, employees, attorneys, subsidiaries,
affiliated companies, successors and assigns from all actions, causes of action,
claims, judgments, obligations, damages, liabilities, costs, or expense of
whatsoever kind and character which he may have, including but not limited to;

 

 
a.
any claims relating to employment discrimination on account of race, sex, age,
national origin, creed, disability, or other basis, whether or not arising under
the Federal Civil Rights Acts, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, any amendments
to the foregoing laws, or any other federal, state, county, municipal, or other
law, statute, regulation or order relating to employment discrimination;

 

 
b.
any claims relating to pay or leave of absence arising under the Fair Labor
Standards Act, the Family Medical Leave Act, and any similar laws enacted in the
state of Employee’s principal place of employment;

 

 
c.
any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, acquired rights, appreciation from stock options, stock appreciation
rights, benefits or other compensation of any kind;




 
d.
any claims relating to, arising out of, or connected with Employee’s employment
with AEC, whether or not the same be based upon any alleged violation of public
policy; compliance (or lack thereof) with any internal AEC policy, procedure,
practice or guideline; or any oral, written. express, and/or implied employment
contract or agreement, or the breach of any terms thereof, including but not
limited to, any implied covenant of good faith and fair dealing; or any federal,
state, county or municipal law, statute, regulation, or order whether or not
relating to labor or employment; and

 

 
e.
any claims relating to, arising out of, or connected with any other matter or
event occurring prior to the execution of this Agreement whether or not brought
before any judicial, administrative, or other tribunal.

 
4.
Employee represents and warrants that Employee has not assigned any such claim
or authorized any other person or entity to assert such claim on Employee’s
behalf. Further, Employee agrees that under this Agreement, Employee waives any
claim for damages incurred at any time in the future because of alleged
continuing effects of past wrongful conduct involving any such claims and any
right to sue for injunctive relief against the alleged continuing effects of
past wrongful conduct involving such claims.

 
 
8

--------------------------------------------------------------------------------


 
5.
In entering into this Agreement, the parties have intended that this Agreement
be a full and final settlement of all matters, whether or not presently
disputed, that could have arisen between them.

 
6.
Employee understands and expressly agrees that this Agreement extends to all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present.

 
7.
It is expressly agreed that the claims released pursuant to this Agreement
include all claims against individual employees of AEC, whether or not such
employees were acting within the course and scope of their employment.

 
8.
Employee understands and agrees that, as a condition of this Agreement, Employee
shall not be entitled to any employment (including employment as an independent
contractor or otherwise) with AEC, its subsidiaries or related companies, or any
successor, and Employee hereby waives any right, or alleged right, of employment
or re-employment with AEC. Employee further agrees not to institute or join any
action, lawsuit or proceeding against AEC, its subsidiaries, related companies
or successors for any failure to employ Employee.

 
9.
Employee agrees that the terms, amount and fact of settlement shall be
confidential until AEC needs to make any required disclosure of any agreements
between AEC and Employee. Therefore, except as may be necessary to enforce the
rights contained herein in an appropriate legal proceeding or as may be
necessary to receive professional services from, an attorney, accountant, or
other professional adviser in order for such adviser to render professional
services, Employee agrees not to disclose any information concerning these
arrangements to anyone, including, but not limited to, past, present and future
employees of AEC, until such time of the public filings.

 
10.
At AEC’s request, Employee shall cooperate fully in connection with any legal
matter, proceeding or action relating to AEC.

 
11.
The terms of this Agreement are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Agreement and
may not be contradicted by evidence of any prior or contemporaneous agreement.
The parties further intend that this Agreement constitutes the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial or other proceeding, if any, involving this
Agreement. No modification of this Agreement shall be effective unless in
writing and signed by both parties hereto.

 
12.
It is further expressly agreed and understood that Employee has not relied upon
any advice from American Ecology Corporation and/or its attorneys whatsoever as
to the taxability, whether pursuant to federal, state, or local income tax
statutes or regulations or otherwise, of the payments made hereunder and that
Employee will be solely liable for all tax obligations, if any, arising from
payment of the sums specified herein and shall hold AEC harmless from any tax
obligations arising from said payment.

 
13.
If there is any dispute arising out of or related to this Agreement, which
cannot be settled by good faith negotiation between the parties, such dispute
will be submitted to binding arbitration. In the event the parties cannot agree
on an arbitrator, then the arbitrator shall be selected by the administrator of
the American Arbitration Association (“AAA”) office in Salt Lake City,
Idaho.  The arbitrator shall be an attorney with at least 15 years’ experience
in employment law in Idaho.  Boise shall be the site of the arbitration.  All
statutes of limitation, which would otherwise be applicable, shall apply to any
arbitration proceeding hereunder.  Any issue about whether a controversy or
claim is covered by this Agreement shall be determined by the Arbitrator.  The
arbitration shall be conducted under the AAA Employment Dispute Resolution Rules
then in effect.  BY ENTERING INTO THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE IS WAIVING EMPLOYEE’S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY
THIS AGREEMENT.





EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EMPLOYEE’S CHOICE, THAT EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT, THAT EMPLOYEE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EMPLOYEE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT
THE ONLY PROMISES MADE TO EMPLOYEE TO SIGN THIS AGREEMENT ARE THOSE STATED ABOVE
OR IN THAT CHANGE OF CONTROL AGREEMENT BETWEEN AEC AND EMPLOYEE, AND THAT
EMPLOYEE IS SIGNING THIS AGREEMENT VOLUNTARILY.
 


9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.
 

     
EMPLOYEE
   
By:

--------------------------------------------------------------------------------

   
Name:

--------------------------------------------------------------------------------

   
Date:

--------------------------------------------------------------------------------

   



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------



